Citation Nr: 1442495	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  10-13 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for vertigo.  
	
2.  Entitlement to service connection for headaches.  


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1980 and from April 1981 to August 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (DVA) Regional Office (RO) in New York, New York.  
In his April 2010 VA Form 9, the Veteran indicated that he wanted a travel board hearing.  In December 2012, the Veteran withdrew his request for a travel board hearing and requested that his appeal be forwarded to the Board.  See 38 C.F.R. § 20.704(e) (2013).  

In a November 2010 statement, the Veteran requested reconsideration of the October 2010 decision which continued a 30 percent rating for adjustment disorder to include PTSD.  A February 2012 deferred rating decision indicates that the issue was not on appeal but should be addressed as reconsideration.  This matter is referred to the RO for the appropriate action.

This appeal is paperless and both the VBMS and Virtual VA folders were reviewed.  


FINDINGS OF FACT

1.  In correspondence received in November 2010, prior to the promulgation of a decision in the appeal, the Veteran asked the RO to disregard the issue of service connection for vertigo.  

2.  Headache, residuals of head trauma, was first manifested in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal concerning the claim for service connection for vertigo have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Headache, residuals of head trauma, was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for vertigo

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  

Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  

In a November 2010 statement, the Veteran asked the RO to disregard the claim for vertigo.  In February 2012, the RO sent the Veteran a letter confirming that his request to withdraw his appeal for service connection for vertigo had been received and the issue was no longer on appeal.  

On review, the Veteran has withdrawn the appeal issue and, hence, there remain no allegations of errors of fact or law for appellate consideration as concerns the issue of entitlement to service connection for vertigo.  Accordingly, the Board does not have jurisdiction to review this issue and it is dismissed.  

Service connection for headaches

In light of the favorable decision in this case, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The Veteran has appealed the issue of entitlement to service connection for a headache disability.  Veterans are entitled to compensation from the DVA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran asserts that he has headaches related to an in-service motor vehicle accident, wherein he suffered a contusion to the right temple.  He has also asserted that his headaches are aggravated by his service-connected tinnitus.  On review, the Board finds that evidence supports the claim.  

The Veteran underwent a VA examination to determine the nature and etiology of claimed headaches in March 2012.  The examiner stated that the Veteran had never been diagnosed with a headache condition.  However, he noted that the Veteran experienced headache pain and opined that the condition was less likely than not incurred in or caused by the claimed in-service injury.  In support of this opinion, the examiner provided the following rationale:

The motor vehicle accident occurred in August 1981 following which the veteran had post concussive headaches for 3 months.  The headache had then resolved for the most part until 2003.  

On extensive review of records at Manhattan VA, headache has not been mentioned during visits to primary care physicians, psychiatrists, neurologists and other specialities from 1998 to 2009 and December 2011 note from Tampa Florida.  Therefore, it indicates that it was not a major symptom.  

Since the headache recurred over twenty years following the MVA, it is not likely that the MVA sustained in service is the proximate cause of the current headache.  

In June 2012, the Veteran submitted a statement in response to the VA examination.  He stated that the examiner only reviewed his medical records (which are extensive) for approximately 10 minutes.  He essentially argued that the examiner's rationale (i.e., that headaches were not mentioned during visits from 1998 to 2009) was inaccurate.  In support of this, he referenced numerous VA medical records.  For example, in November 2005, the Veteran was seen with complaints of right-sided headaches for 4 days.  He reported that he has had this type of headache for the past 20 years, since a motor vehicle accident.  The headaches were described as intermittent.  

The VA opinion is based upon an inaccurate factual predicate and is accorded no probative value.  In substance, there is evidence of a headache disability, an in-service trauma and credible lay evidence linking the headache to the in-service trauma.  See November 2005 report describing onset.  Since the evidence supports the claim, service connection for headache, residuals of head trauma, is granted.  


ORDER

The appeal as to the claim for service connection for vertigo is dismissed.  

Service connection for headaches, residuals of head trauma, is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


